Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US Pub. 2013/0004718 A1 is considered the closest prior art by disclosing a resin composition which may have a fine concave-convex structure with the distance between projections being less than the wavelength of light where the composition is 50 to 80% by mass a 3 or more functional monomer, 10 to 50% by mass 2 or more functional monomer and 0 to 20% by mass monofunctional monomer (abstract, [0031] and [0138]) and further comprising an polymerization initiator and a fluorine releasing agent ([0114] and [0197]) but does not disclose the 3 or more functional monomer being 15 to 40 wt% urethane acrylate with 6 or more functional groups and 35 to 60 wt% multifunctional acrylate with four or more functional groups as claimed or the fluorine release agent containing a perfluoropolyether group, the fluorine atom concentration being 50 wt% or lower and used in the amount of 0.5 to 10 wt% as claimed. US Pub. 2014/0127463 A1 discloses a similar structure and composition as US Pub. 2013/0004718 A1 (abstract, [0034], [0124]-[0129] and [0342]) but also does not disclose the 3 or more functional monomer being 15 to 40 wt% urethane acrylate with 6 or more functional groups and 35 to 60 wt% multifunctional acrylate with four or more functional groups as claimed or the fluorine release agent containing a perfluoropolyether group, the fluorine atom concentration being 50 wt% or lower and used in the amount of 0.5 to 10 wt% as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783